Citation Nr: 1548097	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1976 to March 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board recognizes pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a mental disability may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to depression.  Instead, such is properly characterized broadly as a single claim of service connection for an acquired psychiatric disability, as listed on the title page.

Since the most recent April 2014 statement of the case, issued for the claims on appeal, additional evidence was associated with the claims file.  Specifically, in March 2015, the Veteran's representative submitted additional evidence and the Veteran submitted a waiver of initial consideration of such by the Agency of Original Jurisdiction (AOJ).  However, as the Veteran's substantive appeal was received after February 2, 2013, a waiver of AOJ consideration of the additional evidence was not required as it was not developed by VA.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  The Board will consider all relevant evidence.  

The issue of entitlement to service connection for dental and/or mouth disability has been raised by the record in a February 2011 report of general information and March 2011 application for benefits, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that current lumbar spondylosis is etiologically related to lumbar strain diagnosed in service following back injury while lifting and carrying a heavy load.


CONCLUSION OF LAW

The criteria for service connection for residuals of lumbar strain, currently diagnosed as lumbar spondylosis, have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for a low back disability, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim, are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board notes the Veteran has a current diagnosis related to his low back.  Specifically, a February 2011 VA treatment record diagnosed low back pain with spinal spondylosis and a March 2012 VA back examination report diagnosed lumbar spondylosis. 

The Veteran's entrance examination took place in February 1976.  Neither a back strain nor any back related disability was noted on the entrance examination; therefore, the presumption of soundness attaches.  A July 27, 1977 service treatment record reflects that the Veteran was seen for a complaint of lower back pain which had been recurrent for 3 years.  It was noted that he had been seen the previous day with the same complaint, treated with assignment to his quarters for 24 hours, and Valium, but that his back still hurt.  The Veteran reported he had always claimed "back trouble" since an automobile accident in 1973, not that he was injured in the accident.  He stated he had been examined at a hospital after the accident, including back X-rays, and had been released.  Physical examination on July 27, 1977 revealed the Veteran was sensitive to pressure over the sacroiliac area, that he had normal lateral and backward bending, with flexion to about 85 degrees, but all with pain.  It was noted X-ray examination the previous day had been normal.  Indeed, the report of X-ray examination of the lumbosacral spine on July 26, 1977 revealed no pathology.  An August 1977 service treatment record reflects that the Veteran was seen for a complaint of back pain of 3 years duration.  He reported a history of back injury 3 years earlier, and that he had hurt his back on July 26, 1977 while carrying a heavy load.  He reported he had been treated at an emergency room for lumbar strain, and that X-ray examination at that time was negative.  He was given Valium.  Because of no improvement, he was treated again on July 28, and seen a third time with severe lumbosacral strain.  Other August 1977 service treatment records also note the Veteran had a lower back injury in 1973, which was the result of an automobile accident.  He reportedly developed low back pain one week earlier while carrying a heavy load.  The provisional diagnoses were lumbar strain and rule out disc disturbance.  An October 1978 service treatment record notes the Veteran complained of a back injury 4 months previous, and a complaint of back injury while lifting the previous day.  Following physical examination, the assessment was lumbosacral strain.  

A March 2012 VA back examiner cited the Veteran's service treatment records regarding a pre-existing automobile accident as a reason as to why a nexus opinion could not be provided for the Veteran's low back claim.  In a March 2015 private medical letter Dr. Skaggs, in part, opined that the Veteran had a pre-existing back strain that worsened in service.  Dr. Skaggs cited to the Veteran's reported history of back injury prior to service and back injury during service, as rationale for his opinion.  Significantly, however, other than a subject report of recurrent back pain, no specific chronic back abnormality or disability has been identified by the Veteran or a clinician as pre-existing service.  Additionally, a March 2012 VA back examiner stated that given the 1977 and 1978 notes regarding a pre-existing automobile accident with back pain, it could not be resolved without resorting to mere speculation if the Veteran's current back pain was a continuation of back pain noted in the military or if it was secondary to the auto accident prior to the military.  Notably, the evidentiary standard of clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, and is undebatable.  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).    Thus, based on the evidence of record, including Dr. Skaggs March 2015 opinion, the Board finds that there is not clear and unmistakable evidence of a low back disability pre-existing service.  Therefore, the first prong necessary to rebut the presumption of soundness has not been met.  As such, discussion of the second prong (i.e. clear and unmistakable evidence of aggravation of a pre-existing low back disability during service) is rendered moot.

As the presumption of soundness on entrance to service has not been rebutted, the Veteran's claim may not be considered on the basis of aggravation of a pre-existing disability.  Rather, the claim must be considered solely on a direct-incurrence basis.  Of record is a March 2014 VA medical opinion in which the AOJ specifically instructed the examiner to not consider the Veteran had a preexisting back disability.  The March 2014 VA examiner opined, that although there were several notes in service treatment records documenting back problems, including an injury in 1978, there was no documentation of back problems from 1978 until 2010.  It was opined that lumbar strain identified in service in 1978 was acute in nature, and that no chronicity was documented.  It was noted that pain complained of in 2010 was described as being of 4 - 5 days duration.  Thus the March 2014 VA examiner opined it was unlikely that the Veteran's current back problems started in service.  

Significantly, however, Dr. Skaggs based his March 2015 opinion, in part, on the Veteran's report that prior to entry into service he used heat, reduced his activity and took over the counter medicine for his back pain; however, after he injured his back during service, he could no longer obtain relief with over-the-counter medication.  In support of this contention, Dr. Skaggs noted that a July 1977 service treatment record reported the Veteran was prescribed Valium and Norgesic and that such findings were consistent with the Veteran's claim that the back condition he had during service was substantially worse than any he had before service.  Dr. Skaggs also stated that the service treatment records clearly showed the Veteran was more limited from back pain in service than he was before service as the Veteran stated he completed basic training with only minimal problems but by 1978 he could not have completed basic training.  While Dr. Skaggs' March 2015 opinion is not probative to support a contention that a preexisting back disability was aggravated during service, it is probative to support a finding that the lumbar strain identified in service, for which the Veteran was seen on multiple occasions with a complaint of pain, was chronic in nature, and not acute and transitory.  As such, the Board finds that the current lumbar spondylosis has not been clinically dissociated from the chronic lumbar strain demonstrated in service.

Accordingly, when reasonable doubt is resolved in the Veteran's favor, the Board finds that service connection is warranted for residuals of low back strain, currently diagnosed as lumbar spondylosis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of lumbar strain, currently diagnosed as lumbar spondylosis, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds additional development is warranted.  While diagnoses of adjustment disorder with depressed mood and alcohol-induced mood disorder, are of record, as noted in a May 2011 VA treatment record as well as substance induced mood disorder, as noted in a September 2011 VA treatment record, such findings were not reconciled with the sole diagnosis of major depressive disorder in the March 2015 Disability Benefits Questionnaire completed by Dr. Henderson-Galligan, nor in her March 2015 examination report.  Thus, the Board finds a VA examination is warranted to address all psychiatric diagnoses of record.  

Also, with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, in the March 2015 examination report, Dr. Henderson-Galligan stated it was her belief, that the Veteran suffered from major depression disorder which more than likely began in military service and was aggravated by his back condition.  The Board is unclear as to whether Dr. Henderson-Galligan is endorsing a theory of service connection on a direct incurrence basis or on a secondary basis.  Nonetheless, as the theory of secondary service connection has been raised, the claim should also be addressed on this basis, to include providing the Veteran and his representative with proper VCAA notice of such.

Finally, the Board observes the March 2014 statement of the case referenced review of Saginaw VA Medical Center (VAMC) records dated from July 2010 to March 2014.  However, only sporadic VA treatments are of record, to include records submitted by the Veteran's representative in March 2015.  Thus, on remand, all VA psychiatric treatment records should be obtained, specifically from the Saginaw VAMC, to include associated outpatient clinics, dated since discharge from service in 1979 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA psychiatric treatment records, from the Saginaw VAMC, to include any associated outpatient clinics, dated since discharge from service in1979 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Send a proper VCAA notice letter to the Veteran and his representative which provides notice of the information and evidence necessary to substantiate a claim of secondary service connection.

3.  Schedule the Veteran for a VA psychiatric for purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed during the pendency or proximate to the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the below requested opinion(s), the examiner must reconcile diagnoses of adjustment disorder with depressed mood and alcohol-induced mood disorder as noted in a May 2011 VA treatment record, as well as substance induced mood disorder as noted in a September 2011 VA treatment record, with the sole diagnosis of major depressive disorder in the March 2015 Disability Benefits Questionnaire completed by Dr. Henderson-Galligan in her March 2015 examination report.

a.  With respect to any acquired psychiatric disorder present during or proximate to the claim, (to include major depressive disorder and adjustment disorder), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any identified psychiatric disorder had its onset during, or is causally or etiologically related to a period of the Veteran's active service.  

b.  If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected low back disability.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


